Motion Denied; Order filed January 14, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00742-CV
                                  ____________

     IN THE INTEREST OF A.M.W. A/K/A A.W., K.R.W. A/K/A K.W.,
                            CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-03213J

                                     ORDER

      On January 8, 2021, this court ordered appointed counsel, Angela Ellis, to
file a brief on or before January 12, 2021. On January 12, 2021, counsel filed a
third motion to extend time to file her brief in this accelerated appeal. Appeals in
parental termination cases and child protection cases are to be brought to final
disposition within 180 days of the date the notice of appeal is filed. See Tex. R.
Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule requires
greater compliance with briefing deadlines. Her motion to extend time is denied.

      Accordingly, we issue the following order.

      We ORDER the judge of the 314th District Court to immediately conduct a
hearing to determine:
      (1) Whether appointment of new appellate counsel for appellant is
          necessary;
      (2) Appointment of such counsel if necessary;
      (3) see that a record of the hearing is made;
      (4) make findings of fact and conclusions of law; and
      (5) order the trial clerk to forward a record of the hearing and a
          supplemental clerk’s record containing the findings and
          conclusions.

      The transcribed record of the hearing, and supplemental clerk’s record shall
be filed with the clerk of this court on or before January 21, 2021.

      If the parties do not request a hearing, the court coordinator of the trial court
shall set a hearing date and notify the parties of such date. If counsel files a brief
before the date set for a hearing, the trial court need not hold a hearing.



                                   PER CURIAM

Panel Consists of Justices Wise, Hassan, and Wilson.